DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

   STEVETTE DUKES, as Plenary Guardian of the property of KIARA
   SHANISE DUKES, an incapacitated person, LATOYA DUKES and
                       BRANDON ELLIS,
                          Appellants,

                                   v.

 MICHELIN NORTH AMERICA, INC., a foreign corporation, TAKATA
CORPORATION, a foreign corporation headquartered in Japan, and TK
           HOLDINGS, INC., a Delaware corporation,
                           Appellees.

                             No. 4D17-240

                             [April 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janet Carney Crooms, Judge; L.T. Case Nos. 56-2012-CA-
002094 and 56-2013-CA-001009.

  Philip M. Burlington and Adam Richardson of Burlington &
Rockenbach, P.A., West Palm Beach, Darryl L. Lewis and Michael H.
Kugler of Searcy Denney Scarola Barnhart & Shipley, P.A., West Palm
Beach, Henry D. Didier of Didier Law Firm, P.A., Orlando, and John Blaise
Gsanger of Edwards Law Firm, Corpus Christi, Texas, for appellants.

   Wendy F. Lumish of Bowman and Brooke, LLP, Miami, for Appellee
Michelin North America, Inc.

   Christine Davis Graves and James Parker-Flynn of Carlton Fields,
Tallahassee, for Appellees Takata Corporation and TK Holdings, Inc.

   Theresa Wardon Benz, Michael L. O’Donnell and Edward C. Stewart of
Wheeler Trigg O’Donnell LLP, Denver, Colorado, Pro Hac Vice for Appellee
Michelin North America, Inc.

  Thomas P. Branigan and Jeffrey T. Gorcyca of Bowman and Brooke
LLP, Bloomfield Hills, Michigan, Pro Hac Vice for Appellees Takata
Corporation and TK Holdings, Inc.

PER CURIAM.
   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *        *      *

   Not final until disposition of timely filed motion for rehearing.




                                    2